(LETTERHEAD) [c79143p7914301.gif]

December 31, 2008

Scott R. Silverman
c/o VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445

Dear Scott:

VeriChip Corporation, a Delaware corporation (the “Company”), desires to retain
your executive services from December 1, 2008 through December 31, 2009. You
will serve as the Company’s Executive Chairman. Your responsibilities will
include your involvement in the day-to-day management of the Company and any
other responsibilities that the Company’s Board of Directors and you determine
to be reasonable in the future.

Upon the execution of this letter agreement, the separation agreement between
the Company and you, dated May 15, 2008 (the “Separation Agreement”), will be
superseded by the provisions set forth below and will have no further force or
effect; provided, however, that Sections I.B., I.E., II.B. and II.C. of the
Separation Agreement shall survive, and you shall remain subject to those
provisions.



  1.  
Salary – You hereby elect to accept 601,852 restricted shares of the Company’s
common stock as compensation (in lieu of cash compensation) for executive
services rendered to the Company from December 1, 2008 through December 31,
2009. These shares will be issued upon the later to occur of (i) stockholder
approval of the Company’s Amended and Restated 2007 Stock Incentive Plan (the
“Amended and Restated 2007 Plan”) or (ii) the filing of the Form S-8, as
amended, to reflect the Amended and Restated 2007 Plan. These  shares will be
subject to a substantial risk of forfeiture in the event that you fail to remain
involved in the day-to-day management of the Company (as determined by the
Company’s Board of Directors) until the earlier to occur of (i) January 1, 2010
or (ii) a Change in Control (as defined in the Amended and Restated 2007 Plan).
If you remain involved in the day-to-day management of the Company (as
determined by the Company’s Board of Directors), these shares will vest upon the
earlier to occur of (i) January 1, 2010 or (ii) a Change in Control (as defined
in the Amended and Restated 2007 Plan). Notwithstanding the foregoing, in the
event of such a Change in Control during 2009, you will be entitled to receive a
cash payment of $25,000 per month following the Change in Control for a period
of not less than 12 months from the closing of the Change in Control
transaction, provided (i) you become or remain a director of the acquiring
company or, in the case of a merger, the surviving entity, and (ii) you do not
voluntarily resign as a director for 12 months from the closing of the Change in
Control transaction.



  2.  
Term – This letter agreement will be in effect from the date of execution until
December 31, 2009, unless the term ends earlier upon a Change in Control (as
defined in the Amended and Restated 2007 Plan) of the Company or unless earlier
terminated as provided herein. The Company may terminate this letter agreement
upon 30 days’ prior written notice to you, subject to the terms defined in
section 1 above. However, you may not terminate this letter agreement prior to
the expiration of the term.

 

1



--------------------------------------------------------------------------------



 



  3.  
Benefits – You will be entitled to the use of one car, which will be leased by
the Company, during your service to the Company from December 1, 2008 through
December 31, 2009.



  4.  
Bonus/Incentive Compensation – You will not be entitled to receive any form of a
bonus or incentive compensation for services rendered to the Company during
fiscal years 2008 and 2009.



  5.  
Equipment – You will be entitled to keep the computer and electronic
communications equipment that you currently use. All Company files or
information on such equipment is the property of the Company and shall be
returned to the Company upon the termination of this letter agreement.



  6.  
Governing Law and Venue – The internal substantive laws of the State of Florida,
excluding its conflict and choice of law principles, shall govern all questions
related to the execution, construction, validity, interpretation and performance
of this letter agreement and to all other issues and claims arising under or
related to it. Any action to enforce the terms of this letter agreement shall be
brought in a court of competent jurisdiction located in West Palm Beach,
Florida.



  7.  
Severability – The provisions of this letter agreement are fully severable.
Therefore, if any provision of this letter agreement is for any reason
determined to be invalid or unenforceable, such invalidity or unenforceability
will not affect the validity or enforceability of any of the remaining
provisions. Furthermore, any invalid or unenforceable provisions will be
modified or restricted to the extent, and in the manner, necessary to render the
same valid and enforceable, or, if such provision cannot under any circumstances
be modified or restricted, it will be excised from the agreement without
affecting the validity or enforceability of any of the remaining provisions.



  8.  
Entire Agreement – This letter agreement sets forth the entire agreement between
the parties hereto, and supersedes any prior agreements between the parties
hereto pertaining to the subject matter of this letter agreement. As indicated
above, however, Sections I.B., I.E., II.B. and II.C. of the Separation Agreement
shall survive, and you shall remain subject to those provisions.



  9.  
No Representations – The parties to this letter agreement acknowledge that,
except as set forth herein, no representations of any kind or character have
been made by any other party or the party’s agents, representatives, or
attorneys to induce the execution of this letter agreement. It is further
understood and agreed that you have not relied upon any advice whatsoever from
the Company or the Company’s attorneys in agreeing to enter into this letter
agreement.



  10.  
No Modification and Waiver – No modification or waiver of the terms of this
letter agreement shall be effective, unless it appears in a writing signed by
both parties to this letter agreement.



  11.  
Interpretation of Agreement – The language of all parts in this letter agreement
shall be construed as a whole, according to fair meaning, and not strictly for
or against any party to this letter agreement notwithstanding any later-claimed
ambiguities.

2

 

2



--------------------------------------------------------------------------------



 



  12.  
Successors and Assigns – This letter agreement will be binding upon, and will
inure to the benefit of, you and your personal and legal representatives, heirs,
devisees, executors, successors, and assigns, and the Company and its successors
and assigns.



  13.  
Counterparts – This letter agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Furthermore, signatures delivered via
facsimile transmission shall have the same force and effect as the originals
thereof, except that any party to this letter agreement has the right to insist
on receipt of the original signature of the other party before complying with
its own obligations under this letter agreement.

[remainder of page intentionally left blank; signature page follows]


3

 

3



--------------------------------------------------------------------------------



 



     
Sincerely,
  Accepted by:

VERICHIP CORPORATION
 
 
/s/ William J. Caragol
  /s/ Scott R. Silverman
 
   
William J. Caragol
President and Chief Financial Officer
  Scott R. Silverman
Executive Chairman

 

4